368 F.2d 232
Herman Audie BALLARD, Appellant,v.UNITED STATES of America, Appellee.
No. 23653.
United States Court of Appeals Fifth Circuit.
November 21, 1966.
Rehearing Denied December 27, 1966.

Appeal from the United States District Court for the Northern District of Mississippi; Claude F. Clayton, Chief Judge.
H. M. Ray, U. S. Atty., E. Grady Jolly, Jr., Asst. U. S. Atty., Oxford, Miss., for appellee.
Before JONES, WISDOM and GOLDBERG, Circuit Judges.
PER CURIAM:


1
After a hearing, the district court denied the appellant's motion under 28 U.S. C.A. § 2255. It was claimed that the appellant had been coerced and threatened into waiving counsel and entering a plea of guilty. He contends that drugs were administered to him while in the hospital which deprived him of the ability to make a voluntary waiver and plea. The issues were fully considered and properly decided by the district court. Its order is


2
Affirmed.